Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145469                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WILLIAM H. BEDFORD, SR., CAROL                                                                          Brian K. Zahra,
  H. BEDFORD, MARY FRANCES                                                                                           Justices
  FALENDER, Trustee, FRAN FALENDER
  TRUST, MARY S. VALLANCE FRANCO,
  HARVARD W. VALLANCE, and
  ELIZABETH J. VALANCE, Co-Trustees,
  THEODORE R. VALLANCE TRUST,
  JAMES T. BAKER, MARY L. BAKER,
  ROBERT J. GARRISON, SUSAN A.
  GARRISON and EB ALLEN COTTAGE,
  L.L.C.,
             Plaintiffs-Appellants,
  and
  B. HARDY BEDFORD, SHARON BEDFORD,
  MARY M. HOBAN, Trustee, MARY M.
  HOBAN REVOCABLE LIVING TRUST,
            Plaintiffs,
  v                                                                SC: 145469
                                                                   COA: 299783
                                                                   Benzie CC: 09-008746-CH
  JOAN YVONNE ROGERS, Trustee, JOAN
  YVONNE ROGERS TRUST,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           t0917                                                              Clerk